LEAHY, District Judge.
The applicant for citizenship is a member of the armed forces. He was born in the Bahama Islands and came to this country when he was two years old. He filed his questionnaire with his draft board and was classified as 1AO, conscientious objector, for non-combat service. He is now attached to a medical unit. He acquired his present status because he refused to bear arms.
Just as the oath of allegiance was -about to be administered, the thought occurred to the Court as to whether United States v. Schwimmer, 279 U.S. 644, 49 S.Ct. 448, 73 L.Ed. 889; United States v.. Macintosh, 283 U.S. 605, 51 S.Ct. 570, 75 L.Ed. 1302; and United States v. Bland, 283 U.S. 636, 51 S.Ct. 569, 75 L.Ed. 1319, disqualified the applicant from citizenship. The hearing was adjourned in order that the Court might give further examination to the question which was raised by it sua sponte.
After a reading of Judge Leaves opinion in Re Kinloch, D. C., 53 F.Supp. 521, the Court is convinced by the able discussion found in that case that the applicant at bar is entitled to his citizenship.